DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/21 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


1, 3-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (KR-10-2009-0038514).  An English machine translation of (KR-10-2009-0038514) was used for citation.
Regarding claims 1 and 3-4:  (KR-10-2009-0038514) discloses 1,4-cyclohexane dicarboxylate plasticizer compositions comprising 3 different dialkylesters [abstract], wherein R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4].  (KR-10-2009-0038514) discloses Embodiment 4 [pg. 10, ln. 19-25], performed as Embodiment 1 [pg.9, ln. 32 -pg. 10, ln. 2], reacts 2-ethylhexanol and isononyl alcohol with terephthalic acid to afford 56.3 mol% 1,4-benzene dicarboxylic acid bis(2-ethylhexyl) ester, 38.4 mol% 1,4-benzene dicarboxylic acid 1-(2-ethylhexyl)-4-isononyl ester and 6.3 mol% 1,4-benzene dicarboxylic acid bis(isononyl) ester.  The resulting terephthalic acid ester composition was subsequently hydrogenated to afford the 1,4-cyclohexane dicarboxylate composition [Embodiment 4; pg. 10, ln. 19-25].  As (KR-10-2009-0038514) discloses R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4], an embodiment employing 2-ethylhexanol and isobutyl alcohol is also anticipated (i.e. isobutyl alcohol exchanged for isononyl alcohol in Embodiment 4 [see MPEP 2131.02]), thereby affording 1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester (396.61 g/mol; 60 wt%), 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester (340.50 g/mol; 35 wt%) and 1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester (284.4 g/mol; 5 wt%) {65:35 ratio; weight average carbon number of 7.1}.  
Note 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
Regarding claims 6-7:  (KR-10-2009-0038514) discloses resin composition containing 20-150 parts by weight plasticizer composition per 100 parts by weight resin [claim 16], wherein the resin is polyvinyl chloride [abstract; claim 17].
Regarding claim 8:  (KR-10-2009-0038514) discloses the resin composition is used for the manufacture of wire, films, etc. [claim 19].

Response to Arguments
Applicant's arguments filed 2/3/21 have been fully considered but they are not persuasive. The rejection of claims based upon (KR-10-2009-0038514) is maintained.
(KR-10-2009-0038514) was relied on for disclosing 1,4-cyclohexane dicarboxylate plasticizer compositions comprising 3 different dialkylesters [abstract], wherein R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4].  As (KR-10-2009-0038514) discloses R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4], an embodiment employing 2-ethylhexanol and isobutyl alcohol is also anticipated (i.e. isobutyl alcohol exchanged for isononyl alcohol in Embodiment 4 [see MPEP 
Note 1,4-cyclohexane dicarboxylic acid 1-(2-ethylhexyl)-4-isobutyl ester:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(isobutyl) ester:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
;
1,4-cyclohexane dicarboxylic acid bis(2-ethylhexyl) ester:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
.
A genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990) (The claimed compound was named in a reference which also disclosed 45 other compounds. The Board held that the comprehensiveness of the listing did not negate the fact that the compound claimed was specifically taught. The Board compared the facts to the situation in which the In re Sivaramakrishnan, 673 F.2d 1383, 213 USPQ 441 (CCPA 1982) (The claims were directed to polycarbonate containing cadmium laurate as an additive. The court upheld the Board’s finding that a reference specifically naming cadmium laurate as an additive amongst a list of many suitable salts in polycarbonate resin anticipated the claims. The applicant had argued that cadmium laurate was only disclosed as representative of the salts and was expected to have the same properties as the other salts listed while, as shown in the application, cadmium laurate had unexpected properties. The court held that it did not matter that the salt was not disclosed as being preferred, the reference still anticipated the claims and because the claim was anticipated, the unexpected properties were immaterial.) [See MPEP 2131.02].
While (KR-10-2009-0038514) discloses preferable carbon number ranges of R1 and R2 as 6 to 10, (KR-10-2009-0038514) discloses wherein R and R’ are C3-C12 alkyl groups [pg. 3, ln. 1-4].  The reference must be considered for all that it discloses and must not be limited to preferred embodiments [see MPEP 2123].
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Evidence of secondary considerations, such as unexpected results or commercial success, is irrele-vant to 35 U.S.C. 102 rejections and thus cannot over-come a rejection so based. In re Wiggins, 488 F.2d 538, 543, 179 USPQ 421, 425 (CCPA 1973) [see MPEP 2131.04].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F PEPITONE whose telephone number is (571)270-3299.  The examiner can normally be reached on 7:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 


/MICHAEL F PEPITONE/Primary Examiner, Art Unit 1767